     Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 1 of 34 PageID #:709




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 INVENTUS POWER, INC. and ICC                  )
 ELECTRONICS (DONGGUAN) LTD.,                  )
                                               )         Case No. 20-cv-3375
                Plaintiffs,                    )
                                               )         Judge Robert M. Dow, Jr.
        v.                                     )
                                               )
 SHENZHEN ACE BATTERY CO., LTD.,               )
                                               )
                Defendant.                     )

                          MEMORANDUM OPINION AND ORDER

       Plaintiffs Inventus Power, Inc. (“Inventus”) and ICC Electronics (Dongguan) Ltd. (“ICC”)

(together, “Plaintiffs”) bring suit against Defendant Shenzhen Ace Battery Co., Ltd. (“ACE” or

“Defendant”) for trade secret misappropriation under the Defend Trade Secrets Act, 18 U.S.C. §§

1836(b), 1839 et seq. (“DTSA”), and the Illinois Trade Secrets Act, 765 ILCS 1065 et seq.

(“ITSA”). Currently before the Court are Plaintiffs’ motion for temporary restraining order

(“TRO”) [6] and motion for expedited discovery [16]. For the following reasons, Plaintiffs’

motion for TRO [6] is granted. Plaintiffs’ motion for expedited discovery [16] is granted in part

and denied in part; expedited discovery shall be mutual and limited to the matters at issue in the

motion for preliminary injunction. A bond in the amount of $50,000 shall be posted by Plaintiffs.

This case is set for a telephonic status hearing on July 17, 2020 at 10:30 a.m. Counsel should use

the Court’s toll-free call-in number 877-336-1829, conference access code is 6963747.

I.     Background

       Plaintiff Inventus is a Delaware corporation headquartered in Woodridge, Illinois.

Inventus has built advanced battery and power systems for global original equipment

manufacturers (“OEMs”) for more than sixty years. Inventus specializes in the design and
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 2 of 34 PageID #:710




manufacture of lithium ion battery packs, smart chargers, and efficient power supplies across a

broad range of portable, mobile, and stationary applications.        According to the governing

complaint and materials submitted in support of the TRO motion, Inventus invests heavily to

support its engineering and business teams to create industry leading technologies and products.

Inventus relies on its trade secrets to guard the intellectual property created by the ingenuity and

industry of its employees.

       Plaintiff ICC is a Chinese corporation and wholly owned subsidiary of Inventus located in

Guangzhou, China. According to the complaint and additional materials submitted with Plaintiffs’

TRO motion, Inventus’ research and development (“R&D”) team, based out of its Woodridge

headquarters, works regularly with the R&D engineering team in Guangzhou to “review source

code for Inventus projects, provide critical feedback from customer testing, provide requirements

specifications, hardware-software interfaces, and state machine diagrams, which are all integrated

into Inventus’s source code.” [1] at 9. The two teams share a network drive that allows the

Guangzhou team (including several team members who subsequently became ACE employees and

are accused of taking Plaintiffs’ trade secrets) to request and access highly confidential materials

that originated in the Woodridge headquarters and enables the Woodridge team to upload those

materials for use by the Guangzhou team.

       Defendant ACE was founded in Shenzhen, China in 2014 and entered the battery market

that Inventus claims to have developed. According to the complaint, Defendant, “[e]ager to tap

into the battery market developed by Inventus,” “embarked on an unlawful plot to surreptitiously

take Inventus’s confidential and proprietary trade secrets, and use those trade secrets to build and

test competing products.” [1] at 2. “Rather than design its own products to compete fairly in the

marketplace,” the complaint alleges, Defendant “instead misappropriated Inventus’s proprietary



                                                 2
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 3 of 34 PageID #:711




technologies and critical business strategies.” Id. “This included surreptitiously taking Inventus’s

confidential documents and source code embodying critical technologies for Inventus’s products

and other highly valuable confidential Inventus information.” Id.

       Defendant’s plan allegedly began with a plot to recruit high-ranking personnel from

Inventus, including individuals who had substantial access to Inventus’s proprietary technologies

(“ACE Employees”). 1 The complaint alleges that these individuals, at Defendant’s direction,

downloaded more than 100,000 confidential technical documents and source code from Inventus’s

computers in the weeks and days prior to their departure in order to benefit Defendant’s business.

The highly confidential materials included documents concerning Inventus’s products and

business operations, including numerous requirement documents, design documents, testing

documents, source code, and detailed specifications regarding Inventus’s small and medium-to

large battery pack projects.

       Specifically, in order to expand into the battery pack market, beginning at least as early as

mid-2019, Defendant allegedly lured away several Inventus senior engineers who were extensively

familiar with Inventus’s technologies and intellectual property, and who had or could gain access

to other confidential Inventus information. Defendant hired these employees to work in senior


1
  According to the complaint, [1] at 3-4, the scheme included at least the following individuals whom
Defendant recruited from ICC: Gang (Lucken) Cai, who formerly served as a Supporting Engineering
Director in the Qualification and Costing Department for Inventus and now serves as the R&D Director at
ACE; Kui (Gerrard) Liu, who formerly served as a Chief Firmware Engineer for Inventus and now serves
as Firmware Manager at ACE; Guochao (Andy) Quan, who formerly served as a Compliance Engineering
Manager for Inventus and now leads the Safety Regulation Lab at ACE; Xinliang (Robert) Cao, who
formerly served as a Mechanical Engineering Manager for Inventus, and now serves as the Senior Manager
in the Mechanical Team at ACE’s R&D department; Jun (Yancey) Yang, who formerly served as an
Assistant Firmware Engineering Manager at Inventus, and now serves as the head of the software team at
the R&D department at ACE; Haihua (Alan) Liu, who previously served as a Senior Systems Engineer at
Inventus and now serves as Assistant Field Application Engineer Manager at ACE; Jina (Conner) Guan
who previously served as a Senior Systems Engineer at Inventus and now serves as Assistant Field
Application Engineer Manager at ACE; and Jingyang (Paul) Mai, who previously served as a Senior
Qualification Engineer at Inventus, and now serves as Assistant BMS Design & Qualification Manager at
ACE.
                                                  3
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 4 of 34 PageID #:712




positions at Defendant, allegedly for the purpose of developing products that directly compete with

those they previously worked on at Inventus. Defendant allegedly instructed the employees to

unlawfully take Inventus’s confidential trade secret materials to Defendant for use in their work at

Defendant, including by using information taken from Inventus to develop and test battery

components for Defendant’s own products within their work responsibilities as engineers and

managers at Defendant.

       In its TRO submissions, Plaintiffs provide details concerning the forensic inspection of

their computer systems performed between April and June, 2020. In a declaration filed under seal,

Plaintiffs’ outside forensic examiner details how, with Inventus’ assistance, he obtained the

computers of Kui (Gerrard) Liu (“Liu”), Lucken Cai (“Cai”), Yancey Yang (“Yang”), and Andy

Quan (“Quan”) and forensically imaged the hard drives. See [11] (sealed declaration of Zack Lau).

He also obtained the forensic image of Yang’s external hard drive used at Inventus. According to

Lau, his investigation revealed that ACE employees had engaged in consistent mass downloading

of tens of thousands of documents and large volumes of source code prior to their departure. All

of the materials that were taken were kept strictly confidential within Inventus, and the systems

are password protected. Lau opines that the ACE Employees’ file access activities do not reflect

legitimate usage of Inventus’s systems or confidential materials. This conclusion is supported by

the ACE Employees’ use of USB external storage devices and attempts to conceal mass

downloading of Inventus’s confidential materials, e.g., by uninstalling Baidu Netdisk.

       Plaintiffs’ complaint, briefs in support of the TRO, and supporting declarations and other

materials detail multiple examples of former employees, including Liu, Cai, Yang, and Quan,

intentionally taking from Plaintiffs trade secrets that were developed in Illinois. As one example

of alleged intentional misappropriation, the complaint alleges:



                                                 4
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 5 of 34 PageID #:713




       Robert Cao served as a Mechanical Engineering Manager at Inventus. Cao was one
       of the first engineers recruited by [ACE] to steal Inventus’s trade secrets—his last
       day at Inventus was August 16, 2019. In accordance with [ACE]’s plan, during his
       last weeks at Inventus, Cao mass downloaded hundreds of documents
       encompassing Inventus’s trade secrets, only to immediately depart to [ACE] with
       those documents pursuant to [ACE]’s direction. The documents accessed by Cao
       included confidential schematics, drawings, technical presentations, and design
       specifications describing Inventus’s trade secret technologies. These materials
       included documents and information that [ACE] knew originated at Inventus’s
       Illinois headquarters in this District as well as the technologies in them, including
       documents and information that originated from Inventus in Woodbridge, IL.
       Moreover, Cao requested and/or accessed these materials using his work computer.
       [ACE] used these confidential documents, including confidential schematics and
       design guidelines, to improve and design products that compete with Inventus. Cao
       is currently the Senior Manager in the Mechanical Team at [ACE]’s R&D
       department. Moreover, [ACE] used confidential Inventus’s documents and
       information, including designs for products that Inventus has not yet released, to
       file patent applications in Cao’s name shortly after he joined [ACE] from Inventus.
       In particular, Cao is the sole named inventor of the following patents, which list
       [ACE] as the assignee: Chinese Patent Nos. CN210467927U, titled “A lithium
       battery packaging container;” CN210272576U, titled “A lithium ion battery cell
       integration and packaging;” and CN210272484U, titled “A lithium ion battery
       formation cabinet.” These patents include Inventus’s trade secret information, and
       were filed on September 20, 2019—a mere 35 days after Cao joined [ACE][.] These
       patents include schematics, drawings, and descriptions of various aspects of the
       mechanical engineering and manufacturing processes that are substantially similar
       to the confidential technology designed by Inventus for its medium-to-large sized
       battery packs, which have not yet been released to the public.

[1] at 23-24.

       Plaintiffs contend that Cao and the other ACE employees accused of taking trade secrets

were acting within the scope of their employment with ACE when they engaged in acts of

misappropriation. According to the complaint, ACE “acquired, used, and/or disclosed Inventus’s

trade secrets by instructing and allowing” Plaintiff’s former employees “to acquire and/or use

Inventus’s trade secrets and confidential information in … Defendant’s products and strategies.”

[1] at 30. ACE’s alleged design was to “avoid time-consuming and expensive investments in its

own research and development, obtain a massive time savings in releasing its products to the

market, and unlawfully earn substantial sums by taking away Inventus’s current and potential

                                                5
      Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 6 of 34 PageID #:714




customers using Inventus’s own technology against it in competing products.” Id. Based on these

allegations Plaintiffs bring claims for violation of the DTSA (Count I, brought on behalf of

Inventus only) and the ITSA (Count II, brought on behalf of both Plaintiffs).

        At the same time Plaintiffs filed their complaint, they filed a motion for a TRO seeking to

enjoin Defendant from possessing, disclosing, or using their trade secrets. In support of their

motion, Plaintiffs have submitted three briefs and supporting declarations and exhibits. See [8]

(opening brief); [9] (declaration of Tom Nguyen); [10] (declaration of Nuo Ma); [11] (declaration

of Zack Lau); [12] (declaration of Gianni Cutri); [34] (reply brief); [35] (declaration of Bo (Tom)

Li); [36] (declaration of Guanghi (Sigma) Xu); [40] (sur-surreply brief). Plaintiffs have also filed

a motion for expedited discovery [16]. Defendants have filed two briefs and their own supporting

materials. See [32] (response brief); [38-1] through [38-4] (surreply and declarations of Yancey

Yang, Gerrard Liu, and James Zhao). The details of the parties’ submissions are discussed in the

analysis below, with the focus primarily on the contested portions.

II.     Motion for Temporary Restraining Order

        A.     Legal Standard

        The standard for issuing a TRO is the same one that governs issuance of a preliminary

injunction. See Mays v. Dart, -- F. Supp. 3d --, 2020 WL 1812381, at *5 (N.D. Ill. Apr. 9, 2020);

Long v. Bd. of Educ., Dist. 128, 167 F. Supp. 2d 988, 990 (N.D. Ill. 2001)). The decision whether

to issue a preliminary injunction or TRO involves a two-step inquiry, with a threshold phase and

a balancing phase. See Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034,

1044 (7th Cir. 2017); Vendavo, Inc. v. Long, 397 F. Supp. 3d 1115, 1128 (N.D. Ill. 2019). “First,

the party seeking the preliminary injunction has the burden of making a threshold showing: (1)

that he will suffer irreparable harm absent preliminary injunctive relief during the pendency of his



                                                 6
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 7 of 34 PageID #:715




action; (2) inadequate remedies at law exist; and (3) he has a reasonable likelihood of success on

the merits.” Whitaker, 858 F.3d at 1044; see also Valencia v. City of Springfield, 883 F.3d 959,

965 (7th Cir. 2018). “If the movant successfully makes this showing, the court must engage in a

balancing analysis, to determine whether the balance of harm favors the moving party or whether

the harm to other parties or the public sufficiently outweighs the movant’s interests.” Whitaker,

858 F.3d at 1044. The Court “employs a sliding scale approach” to the balancing analysis; “[t]he

more likely the plaintiff is to win, the less heavily need the balance of harms weigh in his favor;

the less likely he is to win, the more need it weigh in his favor.” Valencia, 883 F.3d at 966 (internal

quotations marks and citation omitted). “Ultimately, the moving party bears the burden of showing

that a preliminary injunction is warranted.” Courthouse News Serv. v. Brown, 908 F.3d 1063,

1068 (7th Cir. 2018).

       B.      Analysis

               1.       Likelihood of Success on the Merits

       “A party moving for preliminary injunctive relief need not demonstrate a likelihood of

absolute success on the merits. Instead, he must only show that his chances to succeed on his

claims are ‘better than negligible.’” Whitaker, 858 F.3d at 104 (quoting Cooper v. Salazar, 196

F.3d 809, 813 (7th Cir. 1999)). As the Seventh Circuit has explained, this is a relatively low bar.

Id. (citing Michigan v. U.S. Army Corps of Engineers, 667 F.3d 765, 782 (7th Cir. 2011)).

                        a.     Jurisdiction and Venue

       Defendant argues that Plaintiffs are unlikely to succeed on the merits of their action

because Plaintiffs “fail to properly establish personal jurisdiction over Defendant and proper venue

before this Court.” [32] at 5. Defendant emphasizes that the employees accused of stealing

Plaintiffs’ trade secrets are Chinese nationals working in China who were employed by one



                                                  7
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 8 of 34 PageID #:716




Chinese corporation (ICC) before moving to employment at another Chinese corporation

(Defendant). According to Defendant, “[v]irtually all witnesses and evidence regarding this

dispute are likely to be found in China.” Id. at 6. Defendant also points out that a cease and desist

letter sent from Plaintiffs to Defendant in January 2020 “even contends Defendant’s actions

constitute a violation of Chinese unfair competition law.” Id. In addition, Defendant asserts that

“serious questions exist as to whether an order issued by this Court would even be enforceable

against Defendant,” and concludes that it therefore “has a strong case to dismiss the action under

the doctrine of forum non conveniens as China is the more appropriate forum to hear the parties’

dispute.” Id. Defendant has not yet filed a motion to dismiss on either of these grounds, and its

briefs contain little to no discussion of the applicable rules or case law. For the reasons explained

below, the Court believes that Plaintiff has at least a reasonable likelihood of both establishing

personal jurisdiction and defeating a motion to dismiss for forum non conveniens.

       A complaint need not allege personal jurisdiction, but once a defendant moves to dismiss

on that ground, the plaintiff bears the burden of establishing that jurisdiction is proper under both

the federal and Illinois constitutions. Purdue Res. Found v. Sanofi–Synthelabo, S.A., 338 F.3d

773, 782 (7th Cir. 2003). The Illinois long-arm statute “permits its courts to exercise personal

jurisdiction on any basis permitted by the constitutions of both Illinois and the United States.” BE2

LLC v. Ivanov, 642 F.3d 555, 558 (7th Cir. 2011); see also 735 ILCS 5/2-209(c). Thus “the state

statutory and federal constitutional inquiries merge.” Tamburo v. Dworkin, 601 F.3d 693, 700 (7th

Cir. 2010). The federal test for personal jurisdiction under the Due Process Clause of the

Fourteenth Amendment authorizes a court to exercise jurisdiction over a non-resident defendant

only if the defendant has “certain minimum contacts with [the state] such that the maintenance of

the suit does not offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v.



                                                  8
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 9 of 34 PageID #:717




Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). In

other words, “it is essential in each case that there be some act by which the defendant purposefully

avails itself of the privilege of conducting activities within the forum State, thus invoking the

benefits and protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958). The

requirement that a defendant have “minimum contacts” with the forum ensures that a non-resident

defendant will not be forced to litigate in a jurisdiction as a result of “random, fortuitous, or

attenuated contacts” with the forum or the unilateral activity of the plaintiff; the defendant “should

reasonably anticipate being haled into court” there. Burger King Corp. v. Rudzewicz, 471 U.S.

462, 474-75 (1985).

       “Personal jurisdiction can be either general or specific, depending on the extent of the

defendant’s contacts with the forum state.” uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d 421, 425

(7th Cir. 2010). The Court finds it unnecessary to consider whether general jurisdiction might

exist over Defendant, because Plaintiffs have identified sufficient contacts between their claims

and the state of Illinois—which Defendant does not address in either of its briefs—to conclude

that Plaintiffs have a likelihood of success in establishing specific personal jurisdiction.

       There are three “essential requirements” for the exercise of specific jurisdiction over an

out-of-state defendant: “‘First, the defendant’s contacts with the forum state must show that it

“purposefully availed [itself] of the privilege of conducting business in the forum state or

purposefully directed [its] activities at the state. Second, the plaintiff’s alleged injury must have

arisen out of the defendant’s forum-related activities. And finally, any exercise of personal

jurisdiction must comport with traditional notions of fair play and substantial justice.’” Curry v.

Revolution Labs., LLC, 949 F.3d 385, 398 (7th Cir. 2020) (quoting Lexington Ins. Co. v. Hotai Ins.

Co., Ltd., 938 F.3d 874, 878 (7th Cir. 2019)). In intentional tort cases such as this one, “the



                                                  9
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 10 of 34 PageID #:718




purposeful availment inquiry focuses on whether the conduct underlying the claims was purposely

directed at the forum state,” and looks to “whether the plaintiff has shown ‘(1) intentional conduct

(or ‘intentional and allegedly tortious’ conduct); (2) expressly aimed at the forum state; (3) with

the defendant’s knowledge that the effects would be felt—that is, the plaintiff would be injured—

in the forum state.’” Walls v. VRE Chicago Eleven, LLC, 344 F. Supp. 3d 932, 944 (N.D. Ill. 2018)

(quoting Tamburo, 601 F.3d 702-03); see also Micro Data Base Sys., Inc. v. Dharma Sys., Inc.,

148 F.3d 649, 654 (7th Cir. 1998) (“misappropriation of a trade secret is an intentional tort”).

       Plaintiffs have identified sufficient contacts to show a likelihood of establishing specific

personal jurisdiction over Defendant. To begin, there is evidence that ACE purposely avails itself

of the privilege of conducting business in Illinois. ACE markets its battery products in this District

though in-person attendance at trade shows. For example, Plaintiffs present evidence that ACE

attended the 2019 PROMAT trade show in Chicago to market and sell the same battery products

at issue in this case. ACE also maintains an English-language website to market its battery

products to customers in the United States, including in this District. Specific personal jurisdiction

has been found under similar facts. See Virgin Enterprises Ltd. v. Jai Mundi, Inc., 2014 WL

3605541, at *4 (N.D. Ill. July 18, 2014) (specific personal jurisdiction based on Defendant’s global

website and attendance at one trade show in the forum).

       In addition, ACE’s alleged misappropriation was allegedly knowingly directed to materials

that originated from and are located at Inventus in this District. Plaintiff presents evidence

(including a forensic analysis and declarations) that ACE employees, while working for Plaintiff

and for the purpose of aiding Defendant, downloaded en masse volumes of documents that

originated at Inventus’s facilities in this District, and were either placed on a shared network drive

accessed by the employees or emailed to them, at their request. In particular, Plaintiffs provide a



                                                 10
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 11 of 34 PageID #:719




declaration from Tom Nguyen (“Nguyen”), the Vice President of Business Development for

Inventus’ commercial and industrial team for medium-to-large sized battery packs at Inventus’s

Woodridge, Illinois headquarters. See [9]. Nguyen states that he knew Yang personally during

his employment at Inventus and worked with him on projects relating to medium-to-large sized

battery pack technologies, small battery pack technologies, compliance and testing technologies,

and mechanical engineering and manufacturing technologies. According to Nguyen, Yang was

privy to the research and development for the software for all of Inventus’s battery pack solutions

and the software for regulatory compliance and had access to and gained extensive knowledge of

Inventus’s related trade secret information. Yang’s role centered around using the details of

customer specifications, provided by Nguyen’s team based in Woodridge, Illinois, to ensure that

Inventus could develop products meeting customer requirements.            Nguyen’s team at the

Woodridge facility drives the creation of detailed production specifications and would share this

information with Yang. Nguyen’s team also shared required changes to source code with Yang,

which Yang had access to either through a server in Hong Kong or through email requests and

exchanges with employees in Woodridge.

       Nguyen provides similar details about six former Inventus employees who left Plaintiffs

for ACE and were privy to similar trade secret information, which they obtained through their

work with Nguyen’s team in Woodridge. Nguyen opines that these employees knew that the trade

secret materials were developed in Woodridge, Illinois based on their frequent interactions with

Nguyen’s team, their frequent requests for highly confidential information from the Woodridge

team, and because a large number of the relevant documents are marked as originating from

“Woodridge, IL.” Plaintiffs’ alleged injuries arose, at least in part, out of these contacts, which

gave Defendant’s employees (and Plaintiffs’ former employees) access to the trade secrets that



                                                11
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 12 of 34 PageID #:720




they allegedly misappropriated. Compare Allstate Ins. Co. v. Ameriprise Fin. Servs., 317 F. Supp.

3d 1006, 1009-11 (N.D. Ill. 2018) (court could exercise specific personal jurisdiction over non-

resident competitor in manner consistent with due process, in action brought by insurance

companies alleging violation of DTSA, where competitor met or had telephone contact with ten

individuals in Illinois who were affiliated with those companies and allegedly solicited and

obtained companies’ confidential information from those individuals which it then used to

companies’ detriment); DEX Sys., Inc. v. Deutsche Post AG, 727 F. App’x 276, 278 (9th Cir.)

(2018) (finding personal jurisdiction when a foreign company accessed Plaintiff’s servers and

knew the servers to be owned by Plaintiff).

        Turning to venue, Plaintiffs have at least a reasonable likelihood of defeating a motion to

dismiss for forum non conveniens, to the extent that Defendant decides to file one. Venue is proper

in “a judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred” or “if there is no district in which an action may otherwise be brought . . . any judicial

district in which any defendant is subject to the court’s personal jurisdiction.” 28 U.S.C. § 1391(b).

Here, Inventus is headquartered, originated the trade secrets, and allegedly has suffered harm in

this District.

        “The doctrine of forum non conveniens allows a federal court to dismiss a claim when a

foreign jurisdiction would provide a more convenient forum to adjudicate the matter,

and dismissal would serve the ends of justice.” Maui Jim, Inc. v. SmartBuy Guru Enterprises, 386

F. Supp. 3d 926, 949 (N.D. Ill. 2019). The doctrine “is an exceptional one that a court must use

sparingly.” Deb v. SIRVA, Inc., 832 F.3d 800, 805 (7th Cir. 2016). “[U]nless the balance is

strongly in favor of the defendant, the plaintiff’s choice of forum should rarely be disturbed.” Id.

at 806 (internal quotation marks and citation omitted). “To determine whether a dismissal for



                                                  12
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 13 of 34 PageID #:721




forum non conveniens is appropriate, a court first must determine if an alternative and adequate

forum is available and then go on to balance the interests of the various participants.” Id. at 807.

“We start with the availability of the forum because, ‘[a]s a practical matter, it makes little sense

to broach the subject of forum non conveniens unless an adequate alternative forum is available to

hear the case.’” Id. (quoting Kamel v. Hill–Rom Co., 108 F.3d 799, 802 (7th Cir. 1997)). “The

availability of the forum is really a two-part inquiry involving availability and adequacy.” Id.

       Defendant, which bears the burden of showing that dismissal on forum non conveniens

grounds would be appropriate, has not established that its proposed alternative forum, China, is

available—meaning that “all parties are amenable to process and are within the forum’s

jurisdiction.” Id. Nor has it offered any evidence, beyond assertion and speculation, that China

would be an adequate forum. While “[a] forum is not inadequate merely because the law in the

foreign jurisdiction is less favorable to the party opposing dismissal,” Deb, 832 F.3d at 807,

Defendant has made no attempt to establish that Plaintiffs “will not be deprived of all remedies or

treated unfairly” in China. Id. Defendant is free to revisit the issue in a motion to dismiss

(assuming it is timely), but the Court will not deny Plaintiffs’ request for a TRO on the exceptional

grounds of forum non conveniens based on the scant argumentation Defendant has provided to

date. Given the absence of a showing that China would be an adequate forum, the Court finds it

unnecessary to balance the interests of the various participants at this time.

                       b.      Trade Secret Claims

       Plaintiffs bring claims under both the federal DTSA and the Illinois ITSA. A threshold

issue raised by Defendant is whether the statutes have extraterritorial reach—i.e., whether they

apply to conduct occurring outside the borders of the United States (or Illinois, in the case of the

ITSA). The extraterritorial reach of both statutes was recently addressed in extensive detail in



                                                 13
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 14 of 34 PageID #:722




Motorola Solutions, Inc. v. Hytera Communications Corp., 436 F. Supp. 3d 1150 (N.D. Ill. 2020).

Plaintiffs repeatedly cite that decision with approval, and the Court is guided by it here in

concluding that Plaintiffs have a likelihood of establishing the extraterritorial reach of the DTSA,

but not the ITSA, to the misappropriation alleged in this case.

       By its statutory terms, the DTSA “applies to conduct occurring outside the United States

if—the offender is a natural person who is a citizen or permanent resident alien of the United

States, or an organization organized under the laws of the United States or a State or political

subdivision thereof; or (2) an act in furtherance of the offense was committed in the United States.”

18 U.S.C. § 1837; see also vPersonalize Inc. v. Magnetize Consultants Ltd., 437 F. Supp. 3d 860,

878 (W.D. Wash. 2020) (“18 U.S.C. § 1837 authorizes civil enforcement actions against foreign

entities to the same extent as criminal actions” (collecting cases)). Only subsection (2) is

implicated here; therefore, the Court’s extraterritoriality analysis is limited to whether Plaintiffs

have come forward with sufficient evidence to show a likelihood of success in ultimately

establishing that “acts in furtherance of” Defendant’s alleged misappropriation were committed in

the United States.

       The Court agrees with Plaintiffs that most if not all of the same acts discussed above which

support a finding of minimum contacts for purposes of jurisdiction also may constitute “acts in

furtherance of” Defendant’s alleged misappropriation for purposes of the DTSA. Plaintiffs have

presented evidence supporting their claim that the stolen materials originated in Woodridge,

Illinois and were transferred to the employees who now work at ACE at those employees’ request,

via shared servers or email. See vPersonalize, 437 F. Supp. 3d at 879 (allegations by maker of

custom clothing designer software that competitor, a United Kingdom-based entity, improperly

obtained access to its proprietary product, patterns, software code and technical documents through



                                                 14
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 15 of 34 PageID #:723




at least one third-party in the United States, held sufficient to state claim under extraterritoriality

provision of the DTSA).

        Plaintiffs also have presented evidence that ACE marketed and sold in the United States

the battery products for which the trade secrets were allegedly taken. In particular, a few months

after the first known incident of mass downloading in early July 2019, ACE attended a battery

technology trade show in Salt Lake City to market and sell such battery products. See [1] at 12;

[1-5]. Trade show attendance has been found to constitute an act in furtherance of a violation

under § 1827(2). See Motorola, 436 F. Supp. 3d at 1165 (§ 1827(2) applied where evidence at

bench trial showed defendants “advertised, promoted, and marketed products embodying the

allegedly stolen trade secrets domestically at numerous trade shows” in the United States (citing

General Univ. Sys., Inc. v. HAL, Inc., 500 F.3d 444, 450 (5th Cir. 2007); Cognis Corp. v.

CHEMCENTRAL Corp., 430 F. Supp. 2d 806, 812 (N.D. Ill. 2006)); see also Luminati Networks

Ltd. v. BIScience Inc., 2019 WL 2084426, at *1 (E.D. Tex. May 13, 2019) (allegation that foreign

corporate defendant used plaintiff’s trade secrets in the United States to sell its service, “or at least

committed acts in furtherance of such sales in the United States,” held sufficient to state “a claim

actionable under the DTSA”).

        The Court now turns to the ITSA. In Motorola, the court held that the ITSA does not have

extraterritorial application.   The court explained that under Illinois principles of statutory

interpretation, which apply to the interpretation of the ITSA, “when a statute … is silent as to

extraterritorial effect, there is a presumption that it has none.” 436 F. Supp. 3d at 1168. This Court

agrees with Motorola that it does not clearly appear from the language of the ITSA that the statute

is intended to have extraterritorial reach, and therefore it is proper to apply the presumption that it

does not. See id. at 1168-70.



                                                   15
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 16 of 34 PageID #:724




       Even if the ITSA does not apply extraterritorially, Plaintiffs might nonetheless pursue a

claim under that statute if doing so would not “in fact require extraterritorial application of the

statute.” Armada (Singapore) Pte Ltd. v. Amcol Int’l Corp., 244 F. Supp. 3d 750, 757 (N.D. Ill.

2017). “To determine whether a particular claim requires a statute to be applied extraterritorially,

Illinois courts consider whether the circumstances relevant to the claim are alleged to have

occurred ‘primarily and substantially’ in Illinois.” Id. (citing Avery v. State Farm Mut. Auto. Ins.

Co., 835 N.E.2d 801, 853 (Ill. 2005)). Plaintiffs’ analysis of the extraterritorial application of the

ITSA focuses on whether “acts in furtherance” of the alleged misappropriation were committed in

the United States. See [40] at 10. However, that standard comes from the statutory language of,

and therefore applies only to, the DTSA. The parties do not discuss whether “the circumstances

relevant to the claim are alleged to have occurred ‘primarily and substantially’ in Illinois.” Given

that the employees accused of stealing Plaintiffs’ trade secrets are Chinese nationals working in

China who were employed by one Chinese corporation (UCC) before moving to employment at

another Chinese corporation (Defendant), it appears unlikely that Plaintiffs could prevail on a

theory that the relevant circumstances occurred “primarily and substantially” in Illinois.

       In short, the Court concludes that Plaintiffs have not demonstrated a likelihood of

establishing that the misappropriation alleged in the complaint is actionable under the ITSA. In

the following analysis of the merits of Plaintiffs’ claims, the Court therefore focuses on the

extraterritorial viability of the DTSA claim. With that said, to the extent the Court is wrong about

Plaintiffs’ ability to proceed under the ITSA, its merits analysis of the DTSA claim would apply

substantially to the ITSA claim as well, because “‘the pertinent definitions of the two acts

overlap.’” Aon Risk Servs. Cos. v. Alliant Ins. Servs., Inc., 415 F. Supp. 3d 843, 847 (N.D. Ill.

2019) (quoting Vendavo, 397 F. Supp. 3d at 1129).



                                                 16
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 17 of 34 PageID #:725




          To show that Defendant misappropriated their trade secrets, Plaintiffs “must demonstrate

that the information in question was ‘(i) secret (that is, not generally known in the industry), (ii)

misappropriated (that is, stolen from it rather than developed independently or obtained from a

third source), and (iii) used in … defendant[’s] business.’” Vendavo, 397 F. Supp. 3d at 1129

(quoting Composite Marine Propellers, Inc. v. Van Der Woude, 962 F.2d 1263, 1265-66 (7th Cir.

1992)).

          The trade secrets claimed by Plaintiffs consist of approximately 100,000 confidential

technical documents and source code that, according to Plaintiffs, were downloaded from

Inventus’s computers by high-ranking Inventus personnel in the weeks prior to their departure to

work for Defendant. The materials consist of documents concerning Inventus’s products and

business operations, including numerous requirement documents, design documents, testing

documents, source code, and detailed specifications (including for specific customers) regarding

Inventus’s small and medium-to large battery pack projects. Defendant does not dispute that these

types of documents may constitute trade secrets.        See, e.g., Aon, 415 F. Supp. 3d at 848

(recognizing that “data compilations, proprietary tools, client information [and] client lists” may

constitute trade secrets); Vendavo, 397 F. Supp. 3d at 1131 (customer-specific information

recognized as protectable trade secret); Motorola, Inc. v. Lemko Corp., 2012 WL 74319, at *16-

17 (N.D. Ill. Jan. 10, 2012) (product source code and documentation, product roadmaps, and

testing tools found to be protectable trade secrets); PepsiCo, Inc. v. Redmond, 1996 WL 3965, at

*26 (N.D. Ill. Jan. 2, 1996) (“Illinois courts routinely hold confidential customer information,

confidential pricing procedures, and other confidential methods, formulas, procedures and

equipment capabilities learned and used in the course of confidential employer-employee




                                                 17
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 18 of 34 PageID #:726




relationships as protectible.”). Nor does Defendant dispute Plaintiffs’ representations concerning

their efforts to keep their trade secrets confidential.

          Instead, Defendant argues that Plaintiffs’ trade secrets are so “ill-defined” that it would be

effectively impossible to determine whether any of Defendant’s products used or were designed

through the misappropriation of Plaintiffs’ trade secrets. [32] at 5. Defendant contends that it

would be “extremely unduly burdensome” if Defendant “and its distributors/affiliates should be

made to compare all” of Defendant’s “products against the claimed over 100,000 documents worth

of trade secrets.” Id. The Court does not find this argument persuasive. To the extent that the

sheer volume of alleged trade secrets places a “burden” on Defendant, that is simply a result of the

scale of the alleged misappropriation claimed by Plaintiffs and supported, at least in this early

stage of the case, with persuasive forensic evidence. Further, Defendant still employs most of the

former Inventus employees who are accused of taking the data. If they actually took and are using

the trade secrets identified by Plaintiffs in their work at Defendant, it should not be terribly difficult

for Defendant to figure out through forensic examinations of the electronic devices used by the

individuals in question. And to the extent that a conflict arises concerning any particular product

of Defendant’s that Plaintiffs claim uses their trade secrets, the parties can bring it to the Court for

resolution.

          Moreover, Defendant largely ignores the detail that Plaintiffs have provided concerning

the trade secrets they seek to protect. Plaintiffs have submitted a 22-page declaration from

Inventus’ Vice President of Business Development detailing the trade secrets Defendant allegedly

misappropriated—including source code and related documentation for particular projects and

technologies—and explaining why the trade secrets provide value to Inventus by virtue of being

secret.    More generally, Plaintiffs have identified five specific categories of trade secrets



                                                   18
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 19 of 34 PageID #:727




misappropriated by Defendant: (1) platform technologies for advanced small and medium-to-large

sized battery packs; (2) compliance and testing techniques; (3) mechanical engineering and

manufacturing technologies; (4) proprietary business strategy information; and (5) confidential

human resources information. These disclosures are at least as detailed as those supporting other

injunctions issued in this District. See, e.g., Vendavo, 397 F. Supp. at 1130-31 (the following five

categories of information former employee allegedly stole and delivered to Vendavo were

“sufficiently definite for the Court to determine what information comprises the secret and whether

it was kept secret”: “(1) Vendavo’s customer list, including identification of future customers and

customer revenue potential; (2) Vendavo’s sales projections and its sales “pipeline” it has

cultivated for its future growth; (3) Vendavo historical sales revenue reports; (4) Vendavo’s most

up-to-date marketing plans, including details of Vendavo’s future plans for client and product

development; and (5) Vendavo’s current and future pricing models, including the ‘science’ behind

how it prices its products”).

       The Court next assesses whether Plaintiffs are likely to succeed in demonstrating that

Defendant has misappropriated its trade secrets. In its response to the TRO motion, Defendant

claims to have no knowledge of whether its employees who previously worked for Plaintiffs took

any trade secrets before coming to its employ. In its surreply, Defendant attaches declarations

from two of the employees, both of whom deny any misappropriation. In particular, Yang denies

taking any of the confidential technical documents and source code that Plaintiffs accuse him of

bringing to Defendant. [38-2] at 4. Yang states that one of his duties at ICC “was to download

the documents and source codes from the server of ICC and then stored them in external portable

hard disks for the purpose of back up.” Id. at 3. According to Yang, he “would not know the exact

contents of the documents and source codes as the volume of the back up was huge.” Id.



                                                19
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 20 of 34 PageID #:728




       The second employee providing a declaration is Liu, the manager of ACE’s Software

Department. At ICC, Liu was “responsible for the development of software (also called firmware)

for battery packs.” [38-3] at 2. Liu states that he “did not download or copy any of the software

from the server of ICC for other personal purposes other than for work-related purpose for ICC.”

Id. Liu further states that he understands that “Plaintiffs accused me of downloading 6,000

documents from my work computer and transferred them by connecting to the USB drive on

October 9 & 10” 2019. Id. Liu denies this. He states that on October 9, he was out of the office

for the entire day at a doctor’s appointment; he also attaches medical records showing the time of

his blood tests and X-ray exam. Id. On October 10, Liu states, he was “focused on handing over

all my duties” in preparation for his last day working at ICC. Id. Liu also notes that other staff

had access to his desktop computer before and after his departure. Liu explains that if he had

“wanted to download all the confidential information” identified by Plaintiffs, “I would have done

it before I tendered my resignation in September 2019, rather than doing it on my last day of work

in front of many colleagues.” Id.

       These two declarations are not sufficient to overcome the forensic analysis and other

evidence provided by Plaintiffs. Most obviously, there are employees other than Yang and Liu

who allegedly took trade secrets, too—including Cao, whose name appears on the patent

applications that allegedly contain Plaintiffs’ trade secret information. Defendant offers no

response to Plaintiffs’ evidence showing that these employees also downloaded particular trade

secret materials from ICC’s servers shortly before their departures to work for Defendant. See

generally [11] (Lau declaration describing results of forensic analysis).

       The Yang and Liu declarations are not unassailable, either. Plaintiffs point out that

although Yang claims that all of his downloading activity was part of his job of regularly backing



                                                20
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 21 of 34 PageID #:729




up Defendant’s servers, he “still has no explanation for the 138,000-plus files he mass downloaded

after the date he admits he stopped performing ‘backups,’ on December 12, 2019.” [40] at 6; see

also [38-2] at 3, 7 (Yang declaration and email showing back-up on December 12, 2019); [11] at

3; [11] at 3-4 (Lau declaration detailing Yang’s downloading activity through January 11, 2020).

Yang’s former manager, Wenhua (Ewin) Li, also provided a declaration denying that he ever gave

Yang specific instructions regarding how to conduct backups or received USB thumb drives from

Yang, as Yang claims, because Plaintiffs prohibit the use of such devices. See [42].

        Defendant’s primary defense to misappropriation is that there is no evidence that

Defendant knew about or directed the former Inventus employees’ actions.                     According to

Defendant, the evidence “is entirely devoid of any connection whatsoever between Defendant and

the actions of the former employees.” [32] at 3. Yet, Defendant acknowledges that Plaintiffs have

presented evidence showing that shortly after Cao left Inventus to work for Defendant, Defendant

filed three utility patent applications which allegedly contain Plaintiff’s trade secret information. 2

More particularly, Cao joined Defendant from Inventus around September 2019, shortly after the

forensic inspection shows Cao accessed hundreds of folders of technical documents (such as

testing documents, specifications, data sheets, and design guidelines) from Inventus in July and

August 2019. On September 20, 2019—just three weeks after Cao began at Defendant—

Defendant filed three patent applications in China naming Cao as the only inventor.

        Defendant contends that the evidence, viewed in the proper context, does not support the

conclusion that it or Cao engaged in any wrongdoing. Defendant provides a declaration from its

CEO, James Zhao, asserting that Cao was listed as the sole inventor “just for convenience” and


2
  While Defendant makes a passing argument in its surreply that the patents do not contain Inventus’ trade
secrets, it nonetheless recognizes that Plaintiffs have presented evidence that the content is “substantially
similar” to Inventus’ secret technologies. [38-1] at 5.


                                                     21
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 22 of 34 PageID #:730




that “the patent agent was responsible for creating the drawing content of the utility model

applications.” [32-1] at 4. Defendant also admits, however, that Cao “was given the task to

improve the IP portfolio of Defendant” when he joined Defendant. Id. at 3. Further, as Plaintiffs

points out, the suggestion that a hired third-party patent agent, not Cao, drafted the patent

applications fails to explain how Inventus’s confidential information ended up in those

applications, and only a month after Cao left Inventus. Indeed, ACE’s agreement with the patent

agent (which ACE has submitted as an exhibit) makes clear that ACE was responsible for

providing the patent agent with “true and accurate technical information.” [32-4] at 3. Notably,

Cao does not provide a declaration denying his involvement with the patents, even though he is a

current employee of Defendant.

       Apart from Cao, Inventus has presented evidence that other Inventus employees who left

the company for Defendant engaged in suspicious mass downloads as part of leaving to senior

positions in Defendant’s R&D/technology group with Cao—including Liu, Quan, and Yang—

shortly after Cao joined Defendant in September 2019. One reasonable inference from such

evidence is that the alleged theft of Inventus’ trade secrets was directed by Defendant employees,

including Cao, while acting within the scope of their employment at Defendant. Courts have

authorized injunctive relief based on similar facts. See Vendavo, Inc. v. Long, 397 F. Supp. 3d

1115, 1142 (N.D. Ill. 2019) (enjoining company where individual retained a large amount of

documents after termination and disclosed them to another employee); WeRide Corp. v. Kun

Huang, 379 F. Supp. 3d 834, 848-49 (N.D. Cal. 2019) (enjoining company where individual

engaged in unusually high downloads and deletions and new company developed similar

technology in unusually short time; noting that “[t]he implausibly fast development of technology

can contribute to finding misappropriation”).



                                                22
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 23 of 34 PageID #:731




       The evidence may also support imposing liability on Defendant on a respondeat superior

theory. See Shager v. Upjohn Co., 913 F.2d 398, 404 (7th Cir. 1990) (“The common law rule is

that an employer is liable for intentional torts of its employees committed in furtherance of their

employment[.]”); Dana Container, Inc. v. Sec’y of Labor, 2017 WL 430079, at *2 (7th Cir. Feb.

1, 2017) (“Conduct is within the scope of employment when [it is] actuated, at least in part, by a

purpose to serve the [employer], even if it is forbidden by the employer.”); Signal Fin. Holdings

LLC v. Looking Glass Fin. LLC, 2019 WL 6467323, at *8–9 (N.D. Ill. Dec. 2, 2019) (corporate

defendants may be liable for trade-secret misappropriation under respondeat superior).

Defendant’s only response is that respondeat superior cannot apply because all of the employees

who allegedly took trade secrets were still employed by Plaintiff at the time of the alleged

downloading. See [38-1] at 5. Defendant has not shown as a matter of law, however, that this

would foreclose liability under a respondeat superior theory. See Bombardier Inc. v. Mitsubishi

Aircraft Corp., 383 F. Supp. 3d 1169, 1184 (W.D. Wash. 2019) (denying motion to dismiss DTSA

claim and finding that plaintiff’s allegation that “[Plaintiff’s former employee] sent himself trade

secrets shortly before starting work at [Defendant company]” was sufficient to state claim against

Defendant under respondeat superior theory); cf. Mangren Research & Dev. v. Nat’l Chem.

Co., 87 F.3d 937, 944–45 (7th Cir. 1996) (once former employee of plaintiff apprised new

employer of plaintiff’s trade secrets and new employer made use of such trade secrets, new

employer was liable for misappropriation under the ITSA); RKI, Inc. v. Grimes, 177 F. Supp. 2d

859, 875 (N.D. Ill. 2001) (concluding following bench trial that competitor engaged in

misappropriation of manufacturer’s trade secrets under ITSA when sales representative defected

from manufacturer to competitor and disclosed manufacturer's confidential customer information

to competitor’s personnel, and defecting sales representative and other sales representatives of



                                                23
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 24 of 34 PageID #:732




competitor began using disclosed information, which they knew had been acquired by improper

means, to solicit customers).

        Defendant also acknowledges the potential for liability under the DTSA based on the

theory of inevitable disclosure, 3 but argues that Plaintiff has made an insufficient showing that it

should apply in this case. The DTSA allows courts to grant injunctions in certain circumstances

for “threatened” misappropriation, 18 U.S.C. § 1836(b)(3), which can be done by demonstrating

the inevitability of trade secret disclosure, see Packaging Corp., 419 F. Supp. 3d at 1069. “Courts

examine three factors in an inevitable disclosure analysis: (1) the level of competition between the

former and new employer; (2) the similarity between the employee's former and new positions;

and (3) the actions the new employer has taken to prevent the use or disclosure of the former

employer’s trade secrets.” Id. at 1070.

        Plaintiff has a sufficient likelihood of success in establishing misappropriation through

inevitable disclosure to justify entry of the TRO. Although Defendant asserts that there is “a lack

of real competition between Plaintiff and Defendant,” Defendant’s CEO, Zhao, contradicts this,

admitting in his first declaration that “both the Plaintiffs and Defendant are direct competitors in

the LFP batteries packs” and “both the product lines and potential clients overlapped.” [32-1] at

2. In a second declaration, he backtracks on this statement, see [38-4] at 2, with Defendant

contending that it and Plaintiffs are “not meaningful competitors” and “ACE’s impact and

competition to Plaintiff is de minimis.” [40] at 12. Zhao’s change in testimony is somewhat


3
  “Although the Seventh Circuit has permitted inevitable disclosure claims under the ITSA, it has not
explicitly allowed them under the DTSA. Other courts in this district, however, have analyzed inevitable
disclosure under both laws, which suggests that the doctrine is available in either context.” Packaging
Corp. of America, Inc. v. Croner, 419 F. Supp. 3d 1059, 1069 n.7 (N.D. Ill. 2020) (citing Indus. Packaging
Supplies, Inc. v. Channell, 2018 WL 2560993 (N.D. Ill. 2018); Molon Motor & Coil Corp. v. Nidec Motor
Corp., 2017 WL 1954531 (N.D. Ill. May 11, 2017); cf. General Electric Co. v. Uptake Techs., Inc., 394 F.
Supp. 3d 815, 834 (N.D. Ill. 2019) (“Consistent with other courts in this district, this Court finds that a
DTSA claim based on inevitable disclosure may survive a motion to dismiss.”).
                                                    24
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 25 of 34 PageID #:733




suspect given his interest in disclaiming any competition, especially in light of other evidence of

competition, including ACE’s statement that Liu “develop[s] software for medium-large sized

battery packs”—the same products Inventus claims incorporate its trade secrets. [38-1] at 9; see

also [9] (Nguyen dec. at 10-11). The fact that Defendant applied for patents that allegedly

incorporate Plaintiff’s trade secret information further suggests that Defendant is competing in the

same product market or making plans to do so.

        Looking at the next factor, there is ample evidence that the employees who allegedly took

Plaintiffs’ trade secrets subsequently joined ACE in positions that are similar to the ones they held

with Plaintiffs. ACE disputes that proposition only as to two of the employees, Gerrard Liu and

Yancey Yang. ACE asserts that Liu now works on medium-to-large batteries instead of small

batteries, but according to the declarations and supporting documentation from Plaintiffs, Yang

worked extensively on medium-to-large batteries while employed by Plaintiffs and was privy to

the research and development of software for all Inventus battery pack solutions. [9] at 2 (Nguyen

dec).

        Finally, ACE does not make a convincing showing that it has taken any actions to prevent

the ACE employees from disclosing Plaintiffs’ trade secrets. The only action Defendant has

identified is requiring all new employees to sign an agreement not to use any confidential

information or trade secrets of others during their employment with Defendant. However,

Defendant does not cite any case law indicating that such an agreement, standing alone, is

sufficient to avoid liability for an employee’s alleged misappropriation. And in PepsiCo., the

Court concluded the opposite, albeit in interpreting the ITSA rather than the DTSA. PepsiCo.,

Inc. v. Redmond, 1996 WL 3965, at *21 (N.D. Ill. Jan. 2, 1996) (“[C]ontract with Quaker that




                                                 25
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 26 of 34 PageID #:734




requires him not to disclose PepsiCo’s confidential information while at Quaker . . . is not adequate

to protect PepsiCo’s information.”).

               2.      Irreparable Harm and Inadequacy of Legal Remedies

       In addition to showing that it has more than a negligible chance of succeeding on the merits,

Plaintiff also must show that it will suffer an irreparable injury absent action by the court and that

there is no adequate remedy at law. “These two requirements—irreparable harm and no adequate

remedy at law—tend to merge.” Mintel Int'l Grp., Ltd. v. Neergheen, 2008 WL 2782818, at *5

(N.D. Ill. July 16, 2008) (citing Roland Machinery Co. v. Dresser Indus., Inc., 749 F.2d 380, 387

(7th Cir. 1984)). “Irreparable harm is harm that is ‘not fully compensable or avoidable by the

issuance of a final judgment (whether a damages judgment or a permanent injunction, or both) in

the plaintiff's favor.’” Kraft Foods Group Brands LLC v. Cracker Barrel Old Country Store, Inc.,

735 F.3d 735, 740 (7th Cir. 2013).

       A threshold issue in dispute is whether there is a presumption of irreparable harm in cases

of trade secret misappropriation. Plaintiffs argue there is; Defendant takes the opposite position.

While Defendant has identified a handful of out-of-circuit cases rejecting the presumption, see

[32] at 9, the general consensus in this District appears to be that a presumption of irreparable harm

does apply to cases of trade secret misappropriation and can be rebutted by the defendant by

“demonstrating that [the] plaintiff will not suffer any harm if the injunction is not granted.”

Vendavo, 397 F. Supp. 3d at 1143-44; see also Aon Risk Servs., 415 F. Supp. 3d at 851; Computer

Assocs. Int'l v. Quest Software, Inc., 333 F. Supp. 2d 688, 700 (N.D. Ill. 2004); Moss Holding Co.

v. Fuller, 2020 WL 1081730, at *8 (N.D. Ill. Mar. 6, 2020); Signal, 2018 WL 636769, at *5; Arjo,

Inc. v. Handicare USA, Inc., 2018 WL 5298527, at *9 (N.D. Ill. Oct. 25, 2018); Intertek USA Inc.

v. AmSpec, LLC, 2014 WL 4477933, at *6 (N.D. Ill. Sept. 11, 2014). The Court will apply the



                                                 26
    Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 27 of 34 PageID #:735




presumption here. Even if it did not, however, Plaintiffs have provided sufficient evidence that

they will suffer irreparable harm for which there is no adequate remedy at law.

        A second threshold issue is whether Inventus’ TRO motion should be denied on the basis

of Plaintiffs’ alleged unreasonable delay in filing suit. According to Defendant, this delay reflects

that Inventus does not “truly believe” that it will suffer irreparable harm, and in particular harm

from Defendant filing Chinese patents containing Plaintiffs’ trade secret information. Defendant

claims that Inventus waited five months between sending it a cease and desist letter and filing suit.

Even assuming that such a delay would be unreasonable, 4 the factual record does not support

Defendant’s argument. The cease and desist letter to which Defendant refers concerns Defendant’s

hiring of ICC’s former employees and “reminds [Defendant] of certain post-employment

contractual obligations” that the employees owe Plaintiffs and “various liabilities that you are

subject to if you obtain Inventus[’] trade secret by improperly soliciting and hiring” the employees.

[32-2] at 2. The letter does not accuse Defendant or the employees of misappropriating trade

secrets. The evidence provided by Plaintiffs shows that Defendant provided the requested

assurances in a February 27, 2020 letter, which Plaintiffs view as further concealing the truth from

them. It was not until April 2020 that Plaintiffs’ outside expert performed his forensic analysis

and Inventus allegedly began to discover evidence of the mass downloading. And the vast majority

of the misappropriation activity was discovered after June 1, 2020. See [9] at 21 (Nguyen dec.).

        Plaintiffs persuasively argue that they have already been irreparably harmed, and will

continue to be irreparably harmed, by Defendant’s use and disclosure of Plaintiffs’ trade secrets in

patent applications, which “irreparably harms Inventus by stripping it of the power to control the


4
 The Court is not convinced that it would be. See, e.g., Surgipath, 2009 WL 10713821, at *1 (granting
TRO filed almost 5 months after learning of defendant’s involvement with another company); Ty, Inc. v.
Jones Grp., Inc., 98 F. Supp. 2d 988, 992 (N.D. Ill. 2000), aff'd, 237 F.3d 891 (7th Cir. 2001) (granting
preliminary injunction despite eight-month delay).
                                                   27
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 28 of 34 PageID #:736




use of its trade secrets and to recoup its substantial investments in creating them.” [7] at 15. See

Syntex Ophthalmics, Inc. v. Tsuetaki, 701 F.2d 677, 683 (7th Cir. 1983) (absent defendant’s

publication of plaintiff’s trade secrets in a patent, plaintiff “had an option to patent the same” or

“alternatively it could have retained the advantage of trade secrecy protection”). And Defendant’s

patent filings bolster Defendant’s reputation as an innovator at Plaintiffs’ expense.

       Plaintiffs also identify several more general ways in which they will be irreparably harmed

if a TRO is not issued enjoining the use of any of its trade secrets. First, ACE’s sale of products

that were improved and developed from Plaintiffs’ trade secrets may cause Inventus to lose

unrecoverable market share, which cannot be remedied by a money judgment. See Trading Techs.

Int’l, Inc. v. eSpeed, Inc., 2008 WL 4531371, at *2 (N.D. Ill. May 22, 2008), aff’d, 595 F.3d 1340

(Fed. Cir. 2010) (entering injunction where plaintiff’s market share was “important” and finding

“[e]rosion of this intangible asset would cause incalculable extraneous injury to TT’s business”).

Nguyen explains in his declaration that the potential harm to Plaintiffs is particularly great because

their business focuses on fostering long-term relationships with customers who need specially

designed products on an ongoing basis. See [9] at 22. Second and relatedly, by avoiding the costs

of developing its own products, Defendant is able to offer lower prices to steal market share,

forcing Inventus to lower its own prices. See Celsis In Vitro, Inc. v. CellzDirect, Inc., 664 F.3d

922, 930 (Fed. Cir. 2012) (in the context of preliminary injunction, “[p]rice erosion, loss of

goodwill, damage to reputation, and loss of business opportunities are all valid grounds for finding

irreparable harm”).

       Defendant argues that the harm identified by Plaintiff is too speculative, because “Plaintiff

fails to identify any product that supposedly contains its trade secret, or any action at all by

Defendants (other than the patent applications…), which even threatens the harm claimed by



                                                 28
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 29 of 34 PageID #:737




Plaintiff.” [32] at 8. But “irreparable harm includes the impossibility of ascertaining with any

accuracy the extent of the loss.” Mintel, 2008 WL 2782818, at *5. And the patent applications—

to the extent they contain Plaintiffs’ trade secrets, a point that Defendant so far has not seriously

contested—most certainly threaten the harms claimed by Plaintiff. Even if the products embodied

in the patents are not yet on the market, Defendant’s rapid development and filing of the patents

after Cao joined the company—in addition to its attendance at trade shows to sell its products—

suggest that the risk of harm is imminent. Defendant’s alleged brazen use of some of Plaintiff’s

trade secret information in the patent applications may also suggest that Defendant will not hesitate

to make use of the troves of additional highly confidential materials that its employees allegedly

took from Plaintiffs. See Whitaker, 858 F.3d at 1045 (irreparable harm standard “requires more

than a mere possibility of harm” but “does not, however, require that the harm actually occur

before injunctive relief is warranted”).

       Finally, the Court must consider the balance of hardships. Defendant argues that the

balance “tips strongly” in its favor because the “overly broad injunctive relief demanded by

Plaintiffs” could cause a stoppage of “[a]ll of [Defendant’s] manufacturing and distribution of all

of its products worldwide.” [32] at 10. However, Defendant offers no legitimate factual support

for this claim. See USCIC of N. Carolina RSA No. 1, Inc. v. Ramcell, Inc., 2007 WL 3307022, at

*5 (N.D. Ill. Nov. 6, 2007) (defendant “provides no specific evidence, however, suggesting

imminent danger to the business” but “merely speculates as to eventual harm to the business”). As

determined above, Plaintiffs have adequately identified the trade secrets they seek to protect. If

none of Defendant’s products use Plaintiffs’ trade secrets, the injunction would not prohibit

Defendant from continuing to sell those products. And if Defendant’s products do use Plaintiffs’

trade secrets, Defendant has no right to use them, and any harm it suffered as a result of the



                                                 29
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 30 of 34 PageID #:738




injunction “would be a consequence of [its] own conduct.” Vendavo, 397 F. Supp. 3d at 1146; see

also Zeigler Auto Group II, Inc. v. Chavez, 2020 WL 231087, at *10 (N.D. Ill. Jan. 15, 2020). If

a dispute arises over whether a particular product is covered by the protective order, the parties are

free to bring the matter to the Court’s attention for resolution.

       Finally, the public has an interest in ensuring that trade secrets remain protected and that

businesses do not engage in anti-competitive conduct. In sum, the Court concludes that (1)

Plaintiffs will suffer irreparable harm absent a TRO; (2) inadequate remedies at law exist; and (3)

Inventus has a likelihood of success on its DTSA claim; and the balance of harms favors Plaintiffs.

Therefore, Plaintiffs are entitled to a TRO.

III.   Motion for Expedited Discovery

       As the parties’ briefs recognize, the Federal Rules of Civil Procedure permit courts to allow

discovery to proceed on an expedited basis and courts apply a “good cause” standard in

determining whether to allow it. See Fed. R. Civ. P. 26(d), 33(a), 34(b); see also Hard Drive

Prods., Inc. v. Doe, 283 F.R.D. 409, 410 (N.D. Ill. 2012). The Advisory Committee Note to the

1993 amendments to Rule 26(d) expressly note that expedited discovery may be appropriate in

cases “involving requests for a preliminary injunction.” And courts frequently grant motions for

expedited discovery in cases involving trade secrets or trademark infringement in litigation

between competitors. See, e.g., Johnson & Johnson v. Advanced Inventory Management, Case

No. 20-cv-3471, Expedited Discovery Order [docket entry 35] (N.D. Ill. June 16, 2020), clarified

in Order [docket entry 121] (N.D. Ill. July 10, 2020); Mintel, 2008 WL 2782818, at *7.

       Defendants’ arguments against expedited discovery are not convincing. The Court has

addressed above Defendants’ concerns about the appropriateness of proceeding in this forum and

the extraterritorial reach (or lack thereof) of the laws at issue. At the same time, the Court agrees



                                                  30
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 31 of 34 PageID #:739




with Defendants that any expedited discovery should be mutual, targeted to matters that will be

addressed in a preliminary injunction hearing, and not duplicative of investigations that already

have been made. With that said, inspections of devices used by the individuals in question while

working for Defendant seems a highly logical place to focus attention in determining whether any

of Plaintiffs’ trade secrets have been disclosed to and used by Defendant. Neither language nor

nationality present compelling barriers to proceeding; translators easily can be employed and the

use of remote technology is increasingly prevalent in every phase of litigation, especially during

the pandemic. The most challenging issue may prove to be the mechanics of setting up depositions,

which as Plaintiffs recognize [see 40, at 20] may need to involve requests to China’s “Central

Authority under The Hague Evidence Convention” and may need to take place in Hong Kong.

These issues will be discussed at the next status hearing.

IV.    Bond

       Federal Rule of Civil Procedure 65(c) directs courts to consider “the amount of the

security” that the successful movant for temporary injunctive relief ought to post and leaves both

the “matter of requiring a security in the first instance” and its “amount” to the “discretion of the

district judge.” Plaintiffs submit that no bond should be required because Defendant “should never

have stolen Inventus’s trade secrets in the first place.” Defendant “requests a substantial monetary

bond” because the relief sought by Plaintiffs could imperil Defendant’s “entire business,” but does

not provide any further information that might assist the Court in determining what “substantial”

means in this context.

       The Court declines to dispense with bond altogether, as the extent of the potential

incorporation of Plaintiffs’ trade secrets into Defendant’s business remains unclear—and likely

will be clarified through expedited discovery—and thus there is a risk that the temporary relief



                                                 31
     Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 32 of 34 PageID #:740




may be too broad or may inflict disproportionate reputational harm on Defendant. The Court will

therefore order Plaintiffs to post a $50,000 bond. In addition, it is worth noting that the amount of

the bond can be adjusted at any time upon motion by either party should the amount initially

imposed prove either excessive or insufficient.

V.      Conclusion

        For the reasons explained above, the Court orders as follows: Plaintiff’s motion for a

temporary restraining order [6] is granted. The Court hereby issues a TRO enjoining ACE, its

officers, agents, servants, employees, distributors and resellers of any type, and attorneys, and all

those persons in active concert or participation with any of them who receive actual notice of the

order by personal service or otherwise, from performing any of the following actions until at least

14 days from entry of the requested TRO, or any further period during which the TRO is extended,

as permitted under the rules or by agreement of the parties:

        (1) possessing, accessing, reviewing, using, disclosing, or otherwise misappropriating any
        Inventus documents, source code, and source code libraries, in whole or in part, including
        Inventus’s confidential information, documents, and source code regarding the design,
        implementation, testing, manufacturing, and compliance certification of Inventus’s battery
        packs, chargers, and power supplies, as well as Inventus’s confidential information and
        documents regarding Inventus’s business strategies;

        (2) making, offering to sell, selling, or otherwise distributing anywhere in the world any
        product developed based on, improved using (through testing or otherwise), or that
        otherwise utilizes any Inventus documents, source code, and source code libraries, in whole
        or in part, including Inventus’s confidential information, documents, and source code
        regarding the design, implementation, testing, manufacturing, and compliance certification
        of Inventus’s battery packs, chargers, and power supplies, as well as Inventus’s confidential
        information and documents regarding Inventus’s business strategies;

        (3) directly or indirectly, calling upon, soliciting, accepting, engaging in, servicing or
        performing any business from any client or partner of Inventus using any Inventus
        documents, source code, and source code libraries, in whole or in part, including Inventus’s
        confidential information, documents, and source code regarding the design,
        implementation, testing, manufacturing, and compliance certification of Inventus’s battery
        packs, chargers, and power supplies, as well as Inventus’s confidential information and
        documents regarding Inventus’s business strategies;

                                                  32
Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 33 of 34 PageID #:741




   (4) destroying, erasing, altering or otherwise disposing of any evidence or other material
   in any form relating to any Inventus documents, source code, and source code libraries, in
   whole or in part, including Inventus’s confidential information, documents, and source
   code regarding the design, implementation, testing, manufacturing, and compliance
   certification of Inventus’s battery packs, chargers, and power supplies, as well as
   Inventus’s confidential information and documents regarding Inventus’s business
   strategies, including but not limited to information stored in portable storage media
   (including but not limited to USB drives, external hard drives, CDs, DVDs, and SD cards),
   computers, network-based storage services, including in the form that any such information
   or document was in when it was taken from Inventus, or in any form which it is in at ACE;
   and

   (5) disclosing, using, or divulging any Inventus documents, source code, and source code
   libraries, in whole or in part, including Inventus’s confidential information, documents,
   and source code regarding the design, implementation, testing, manufacturing, and
   compliance certification of Inventus’s battery packs, chargers, and power supplies, as well
   as Inventus’s confidential information and documents regarding Inventus’s business
   strategies, by the ACE Employees or anyone else employed by ACE, to ACE or any other
   parties, at any time.

   (6) Defendant shall immediately return to Inventus all Inventus documents, source code,
   and source code libraries, in whole or in part, including Inventus’s confidential
   information, documents, and source code regarding the design, implementation, testing,
   manufacturing, and compliance certification of Inventus’s battery packs, chargers, and
   power supplies, as well as Inventus’s confidential information and documents regarding
   Inventus’s business strategies;

   (7) Defendant shall immediately quarantine and identify to Inventus all ACE documents
   containing any Inventus documents, source code, and source code libraries, in whole or in
   part, including Inventus’s confidential information, documents, and source code regarding
   the design, implementation, testing, manufacturing, and compliance certification of
   Inventus’s battery packs, chargers, and power supplies, as well as Inventus’s confidential
   information and documents regarding Inventus’s business strategies, including Inventus
   documents that, in whole or in part, have been copied into Defendant’s documents;

   (8) Defendant shall immediately identify all locations of any Inventus documents, source
   code, and source code libraries, in whole or in part, including Inventus’s confidential
   information, documents, and source code regarding the design, implementation, testing,
   manufacturing, and compliance certification of Inventus’s battery packs, chargers, and
   power supplies, as well as Inventus’s confidential information and documents regarding
   Inventus’s business strategies, including where they reside within ACE or in devices in the
   possession of or maintained by ACE’s employees or agents;

   (9) Defendant shall notify its distributors and resellers of the entry of the TRO, as well as
   the requirement to comply with the TRO, within four (4) days of entry of the TRO; and

                                            33
   Case: 1:20-cv-03375 Document #: 48 Filed: 07/13/20 Page 34 of 34 PageID #:742




       (10) Defendant shall certify in writing to this Court within seven (7) days of entry of the
       TRO that is has complied with the terms of the TRO.

       (11) Plaintiff shall post a bond in the amount of $50,000 with the Clerk of the Court as
       security; this amount shall be subject to adjustment if, upon subsequent motion of any
       party, the Court determines that it is either excessive or inadequate.

       Plaintiff’s motion for discovery [16] is granted in part and denied in part; expedited

discovery shall be mutual and limited to the subjects of the preliminary injunction. This case is

set for a telephonic status hearing on July 17, 2020 at 10:30 a.m. Counsel should use the Court’s

toll-free call-in number 877-336-1829, conference access code is 6963747.




Dated: July 13, 2020                                _________________________________
                                                    Robert M. Dow, Jr.
                                                    United States District Judge




                                               34
